Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original submission on 1/31/2019. Claims 1-20 pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer readable storage media. An ordinary skill in the art will define the computer readable storage media to include signal and/or carrier wave. Signal and/or carrier wave are non-statutory subject matter. To overcome the rejection to claim 15 under 35 USC 101, examiner suggests adding the limitation "non-transitory" limitation before "computer readable storage media" in the preamble. 
Claims 16-20 don’t cure the deficiency of claim 15 and are rejected under 35 USC 101, for their dependency upon claim 15.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 8,793,776) in view of PAN (US Patent No. 9,686,404).

As to claims 1, 8 and 15, Jackson teaches a method, comprising: 
receiving, by an authentication server, first credentials from a mobile application installed on a device (i.e., …teaches in col. 5, lines 35-45 the following: “the third-party application 118 receives a log-in request from a user. The third-party application 118 transmits a log-in request to the authentication application 103 that includes the username and password for the user.” The examiner notes that the application is on the user device.), 
wherein the first credentials comprise information associated with the device and information associated with a user of the device (i.e., …teaches in col. 8, lines 9-20 the following: “The processing unit 202 receives log-in requests that include user information (for example, username, password, etc.), a time and a location of the log-in request. The location of the log-in request is, for example, the location of the web browser 119 stored on the user device 115a that a user 125a accesses to submit the log-in request.”.); 
and the request comprises second credentials (i.e., …teaches in col. 8, lines 9-20 the following: “The processing unit 202 receives log-in requests that include user information (for example, username, password, etc.), a time and a location of the log-in request. The location of the log-in request is, for 
determining, by the authentication server, whether to authenticate the device using the first credentials and the second credentials (i.e., …teaches in column 11 lines 10-30 the following: “If the log-in information is insufficient, the difference between the two locations exceeds a threshold or the authentication application 103 uses multiple levels of authentication, the user interface engine 208 generates a user interface for requesting additional information from the user. The user interface engine 208 is prompted after receiving a message from the authentication module 206 to generate a user interface requesting additional information from the user 125. The user interface engine 208 generates the user interface and transmits it via the communication unit 245 to the registered user device 115. In another embodiment, the user interface is transmitted for display on the third-party website. The user interface requests additional information that is stored in the user profile for the user 125, for example, a biometric response, a response to a security question, etc. The processing unit 202 receives the user's response via the communication unit 245 and transmits it to the authentication module 206.”.); 
and communicating, by the authentication server, a packet to the device that allows the device to connect to the network of the third party if the authentication server determines to authenticate the device (i.e., …teaches in column 12 lines 30-50 the following: “The authentication module 206 authenticates 312 the log-in request in response to determining that the computed distance is within or less than the threshold. The authentication module 206 denies 314 authentication to the log-in request in response to determining that the computed distance exceeds the threshold”.).

Jackson does not expressly teach:

wherein: the request is automatically generated by the device without interaction from the user of the device. 
In this instance the examiner notes the teachings of prior art reference PAN.
With regards to applicant’s claim limitation element of, “automatically receiving, by the authentication server and from the device, a request to connect the device to a network of a third party”, teaches in paragraph 0055 the following: “After the visitor enters the facility, the visitor's smartphone can automatically connect to the guest network and a captive portal landing page appears. The captive portal automatically tries to discover the QR code image on the visitor's smartphone. The standard download folders can be searched to identify the QR code image.”.  
With regards to applicant’s claim limitation element of, “wherein: the request is automatically generated by the device without interaction from the user of the device”, teaches in paragraph 0055 the following: “After the visitor enters the facility, the visitor's smartphone can automatically connect to the guest network and a captive portal landing page appears. The captive portal automatically tries to discover the QR code image on the visitor's smartphone. The standard download folders can be searched to identify the QR code image.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the teachings of PAN by including the features of automatic data transferring. Utilizing automatic data transferring as taught by PAN above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Jackson's system will obtain the capability to provide enhanced user authentication. 

As to claims 2, 9 and 16, Jackson teaches a method of Claim 1, further comprising: 
receiving, by the authentication server, a request for notification information from the third party (i.e., …teaches in col. 7 lines 45-55 the following: “cooperation and communication with the processor 235, the communication unit 245, the location module 204, the authentication module 206, the notification module 210 and other components of the authentication server 101 via signal line 222”); 
and communicating, by the authentication server, the notification information to the third party, wherein the notification information comprises one or more of the following: an identification of the user; a time when the authentication server received the request; a date when the authentication server received the request; a location of the device at the time the authentication server received the request; a result of determining whether to authenticate the device; and

As to claim 3, 10 and 17, Jackson teaches a method of Claim 1, wherein: receiving the first credentials from the mobile application comprises receiving the first credentials from an authenticator that received the first credentials from the mobile application installed on the device (i.e., …teaches in col. 5, lines 35-45 the following: “the third-party application 118 receives a log-in request from a user. The third-party application 118 transmits a log-in request to the authentication application 103 that includes the username and password for the user.” The examiner notes that the application is on the user device.).

Jackson does not expressly teach:	
 	and automatically receiving the request to connect the device to the network of the third party comprises automatically receiving the request from the authenticator that received the request from the device.

PAN teaches in paragraph 0055 the following: “After the visitor enters the facility, the visitor's smartphone can automatically connect to the guest network and a captive portal landing page appears. The captive portal automatically tries to discover the QR code image on the visitor's smartphone. The standard download folders can be searched to identify the QR code image.”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson with the teachings of PAN by including the features of automatic data transferring. Utilizing automatic data transferring as taught by PAN above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Jackson's system will obtain the capability to provide enhanced user authentication. 

As to claims 4, 11 and 18, Jackson teaches a method of Claim 1, further comprising assigning, by the authentication server, an application program interface (API) to the third party, wherein the API allows the third party to perform one or more of the following actions (i.e., …teaches in column 7 lines 50-60 the following: “a user 125, for example, submits a log-in request to access a third-party application 118 stored in the third-party server 109 using the web browser 119 or any other application stored in the user device 115.”.): add users and credentials; modify the users and the credentials; delete the users and the credentials; turn on system-wide notifications; and turn off system-wide notifications (i.e., …the examiner notes that applicant’s usage of the phrase one or more places the above limitation in alternative form. As such with regards to applicant’s alternative claim limitation element of, “delete the users and the credentials”, Jackson teaches in column 7 lines 50-60 the following: “a user 125, for example, submits a log-in request to access a third-party application 118 stored in the third-party server 109 using the web browser 119 or any other application stored in the user device 115.”.).

As to claims 5, 12 and 19, Jackson teaches a method of Claim 1, wherein the device connects to the network of the third party using an authenticator located at a location associated with the third party (see figure 1 where Jackson illustrates a authenticator).

As to claims 6, 13 and 20, Jackson teaches a method of Claim 1, wherein: the information associated with the device comprises a media access control (MAC) address (i.e. …teaches a in column 8 lines 30-35 the following: “a Media Access Control ( MAC) address”); and the information associated with the user of the device comprises a username and a password (i.e., …teaches in col. 9, lines 10-20 username and password).

As to claims 7 and 14, Jackson teaches a method of Claim 1, wherein the first credentials are shadow credentials generated by the third party (i.e., …teaches in col. 8, lines 9-20 the following: “The processing unit 202 receives log-in requests that include user information (for example, username, password, etc.), a time and a location of the log-in request. The location of the log-in request is, for example, the location of the web browser 119 stored on the user device 115a that a user 125a accesses to submit the log-in request.”.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497